Title: To Thomas Jefferson from John S. McFarland, 19 February 1826
From: McFarland, John S.
To: Jefferson, Thomas


Dr Sir
Yellow Banks Kenty
February 19th 1826
Although I am unknown to you I hope you will Not think me presumptious in asking of you your Opinion relative to a subject upon which I presume you are well acquainted. Is the court of Appeals of Kentucky and the Supreme Court of the United States formed by their respective Constitutions. Can the Legislature or Congress Abolish either Court Or in Any Manner reorganize them so as to have the Effect of Removing the Incumbents as well as their clerks from OfficeIt is not for the purpose of Arraying your Venerable name and opinion before the people of Kentucky, for the heated demagog of either party to scrutinize & Callumniate. that I Sollicit your Answer to the Above interogations But it is for the Only purpose of information And Satisfaction of an observer and Distant Admirer of your CharacterYour Obt ServtJohn. S. Mcfarland